
	

115 HR 1351 RH: Strengthening Oversight of TSA Employee Misconduct Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 161
		115th CONGRESS1st Session
		H. R. 1351
		[Report No. 115–226]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2017
			Mr. Perry (for himself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Homeland Security
		
		
			July 17, 2017
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 2, 2017
		
		
			
		
		A BILL
		To amend title 49, United States Code, to direct the Administrator of the Transportation Security
			 Administration (TSA) to make certain improvements in managing TSA’s
			 employee misconduct, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Strengthening Oversight of TSA Employee Misconduct Act. 2.TSA Misconduct Inspection Plan (a)In generalSection 44935 of title 49, United States Code, is amended—
 (1)by redesignating the second subsection (i) (relating to accessibility of computer-based training facilities) as subsection (k); and
 (2)by adding at the end the following new subsection:  (l)TSA misconduct inspections (1)In generalNot later than 60 days after the date of the enactment of this subsection, the Administrator of the Transportation Security Administration (TSA) shall—
 (A)designate a senior official to implement a plan to oversee unannounced inspections at airports of agency actions taken to address TSA employee misconduct, including actions taken by managers at airports to address any such misconduct through corrective actions, up to and including removal from Federal service, in accordance with Department of Homeland Security and TSA policies;
 (B)on a biannual basis thereafter until September 30, 2023, the official specified in subparagraph (A) shall certify to the Administrator that the unannounced inspections referred to in such paragraph were completed across a sufficient number of airports such that all airports are—
 (i)inspected before such date; and (ii)provided adequate information regarding agency actions taken to address TSA employee misconduct;
 (C)designate a senior official other than the senior official designated pursuant to subparagraph (A) to review the results of such unannounced inspections to identify causes of any variances and overall trends in the way actions are taken in response to TSA employee misconduct and develop corrective actions and recommendations, up to and including removal from Federal service, as appropriate; and
 (D)direct the official described in subparagraph (C) to implement the corrective actions and recommendations specified in such subparagraph.
 (2)Consolidation and coordinationUnannounced inspections under paragraph (1) of certain locations may be consolidated and coordinated with other relevant TSA offices, as determined appropriate by the Administrator of the TSA.
 (3)ExtensionThe Administrator of the TSA may extend the final date specified in paragraph (1)(B) for completing the unannounced inspections under paragraph (1) for not more than one additional fiscal year if exigent circumstances warrant. If the Administrator determines that such an extension is necessary, the Administrator shall provide to the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives and the Committee on Homeland Security and Governmental Affairs,. the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate written justification regarding such circumstances prior to granting such extension.
							(4)Department of Homeland Security review
 (A)In generalOn a biannual basis, the official specified in paragraph (1)(C) shall provide to the Chief Human Capital Officer of the Department of Homeland Security the results of unannounced inspections conducted pursuant to such paragraph.
 (B)IdentificationThe Chief Human Capital Officer of the Department of Homeland Security may review the results of the unannounced inspections conducted pursuant to paragraph (1)(A) to, as appropriate, identify trends and make recommendations, to the Administrator of the TSA to address employee misconduct.
 (C)ImplementationThe Administrator of the TSA shall coordinate with the Chief Human Capital Officer of the Department of Homeland Security to implement any recommendations made pursuant to subparagraph (B) within the timeframes established by the Chief Human Capital Officer.
 (5)Information to CongressThe Administrator of the TSA shall make the results of the unannounced inspections, including any recommended corrective actions for addressing variances, identified under this subsection readily available to—
 (A)the Committee on Homeland Security and the Committee on Appropriations of the House of Representatives;
 (B)the Committee on Homeland Security and Governmental Affairs, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and
 (C)as appropriate, personnel of the Department of Homeland Security, as determined by the Administrator.
 (6)DefinitionsIn this subsection: (A)ActionsThe term actions means consequences for employee misconduct, up to and including removal from Federal Service, established by TSA policy.
 (B)Unannounced inspectionsThe term unannounced inspections means a review of information without providing advanced notice to the party under review.. (b)No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.
			
	
		July 17, 2017
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
